Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

3.	Amended claims 2, 6, (12/7/2021), and previously presented claims 3, 7, are pending and under consideration by the Examiner.
	Claims 1, 4-5, and 8 have been canceled.

4.	The terminal disclaimer submitted on 1/27/2022 obviates a non-statutory double patenting rejection over the claims of US Patent No. 9,855,316.

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Kathleen Tyrrell on 1/27/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 2. (Currently amended) A method for treating or alleviating symptoms of injuries to lung tissue secondary to systemic administration of a chemotherapeutic agent in a subject undergoing anti-cancer therapy, said method comprising administering to the subject receiving | systemic administration of a chemotherapeutic agent an effective amount of recombinant granulocyte macrophage colony stimulating factor (GM-CSF) via pulmonary airway administration before, during and/or after systemic administration of the chemotherapeutic agent to the subject so that a pulmonary host defense mechanism in the subject is enhanced and symptoms of injuries to lung tissue secondary to systemic administration of the chemotherapeutic agent in the subject comprising reduced cellular expression capacity of endogenous granulocyte-macrophage colony-stimulating factor in the alveolar space are alleviated or treated.

Claim 6. (Currently amended) A method for alleviating negative pulmonary effects of systemic administration of a chemotherapeutic agent on a pulmonary host defense mechanism of a subject undergoing anti-cancer therapy, said method comprising administering to the subject receiving systemic administration of a chemotherapeutic agent an effective amount of recombinant granulocyte macrophage colony stimulating factor (GM-CSF) via pulmonary airway administration before, during and/or after systemic administration of the | chemotherapeutic agent so that a pulmonary host defense mechanism in the subject is enhanced and negative pulmonary effects of systemic administration of the chemotherapeutic agent on a pulmonary host defense mechanism comprising reduced cellular expression capacity of endogenous granulocyte-macrophage colony stimulating factor in the alveolar space are alleviated.

7.	Claims 2-3, 6-7 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating or alleviating symptoms of injuries to lung tissue secondary to systemic administration of a chemotherapeutic agent in a subject undergoing anti-cancer therapy, said method comprising administering to the subject receiving | systemic administration of a chemotherapeutic agent an effective amount of recombinant granulocyte macrophage colony stimulating factor (GM-CSF) via pulmonary airway administration before, during and/or after systemic administration of the chemotherapeutic agent to the subject so that a pulmonary host defense mechanism in the subject is enhanced and symptoms of injuries to lung tissue secondary to systemic administration of the chemotherapeutic agent in the subject comprising reduced cellular expression capacity of endogenous granulocyte-macrophage colony-stimulating factor in the alveolar space are alleviated or treated. The combination of prior art references Quezada et al (Antimicrobiol. Agents Chemother., 2008, 52(2):716-718), in view of Allen et al (J. Neurosurg., 1981, 55:749-756), in view of Blum et al (Leuk. Lymphoma, 2009, 50(3):349- 356), in view of Balzarotti et al (Ann. Oncol., 1996, 7:970-972), and further in view of Gwak et al (J. Neuro-Oncol., 2005, 75:173-180), suggest a treatment method of administering GM-CSF for treatment of fungal infections which occur secondary to myelosuppression caused by treating patients with anti-cancer therapy, and do not teach or suggest administering GM-CSF for treating or alleviating symptoms of lung injury caused by treating patients with anti-cancer therapy. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating or alleviating symptoms of injuries to lung tissue secondary to systemic administration of a chemotherapeutic agent in a subject undergoing anti-cancer therapy by administering GM-CSF.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646